Appellate Case: 21-5033      Document: 010110613884        Date Filed: 12/03/2021       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                FOR THE TENTH CIRCUIT                          December 3, 2021
                            _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-5033
                                                  (D.C. Nos. 4:19-CV-00716-CVE-CDL &
  KERRY SLOAN,                                           4:18-CR-00205-CVE-1)
                                                                (N.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY
                    _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Kerry Sloan, a federal prisoner proceeding pro se, seeks a certificate of

 appealability (COA) to challenge the district court’s denial of his 28 U.S.C. § 2255

 motion to vacate, set aside, or correct his sentence. We deny his application for a COA

 and dismiss this matter.

                                      I. Background

        Sloan pleaded guilty in federal court to one count of transporting a minor in

 interstate commerce with intent to engage in criminal sexual activity, in violation of

 18 U.S.C. § 2423(a). He was sentenced to 180 months in prison and ten years of



        
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5033     Document: 010110613884          Date Filed: 12/03/2021       Page: 2



 supervised release. His plea agreement contained a waiver of his right to collaterally

 attack his conviction and sentence in a § 2255 proceeding, except for claims of

 ineffective assistance of counsel. Although represented by an attorney throughout the

 criminal proceedings, Sloan filed a pro se notice of appeal. This court dismissed the

 appeal as untimely.

        Sloan then filed a pro se § 2255 motion and a multitude of supplements,

 supporting declarations, and other documents, seeking relief on multiple grounds. The

 government argued that many of Sloan’s claims fell within the scope of his plea waiver

 and that his ineffective-assistance claims failed on the merits.

        The district court analyzed the enforceability of the waiver under United States v.

 Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Under Hahn,

 post-conviction waivers are enforceable if the disputed issue “falls within the scope of the

 waiver,” “the defendant knowingly and voluntarily waived his [post-conviction] rights,”

 and “enforcing the waiver would [not] result in a miscarriage of justice.” 359 F.3d

 at 1325; see also United States v. Viera, 674 F.3d 1214, 1217 (10th Cir. 2012) (applying

 Hahn analysis to § 2255 proceeding). The district court determined Sloan’s waiver was

 knowing and voluntary and his substantive claims fell within the scope of the waiver,

 including those concerning speedy trial and grand jury violations, illegal search and

 seizure, double jeopardy, malicious prosecution, and the validity of the certification of

 certain Assistant United States Attorneys. The court concluded Sloan had made no

 attempt to show that enforcing the waiver would result in a miscarriage of justice, and the



                                               2
Appellate Case: 21-5033      Document: 010110613884         Date Filed: 12/03/2021       Page: 3



 court’s own review uncovered no evidence that enforcing the waiver as to those claims

 within its scope would be unfair or inequitable.

        The district court next determined Sloan’s claims of ineffective assistance of

 counsel fell outside the waiver, but denied relief on the merits, applying the standard of

 Strickland v. Washington, 466 U.S. 668, 687 (1984), which requires a demonstration that

 counsel’s performance was deficient and the deficient performance was prejudicial.

        The court first rejected Sloan’s claim that counsel should have argued the

 § 2423(a) conviction was invalid and unconstitutional because the government did not

 prove that § 2423(a) qualifies as a “crime of violence.” The court explained that the

 commission of a “crime of violence” is not an element of a § 2423(a) offense, so counsel

 had no reason to raise the argument.1 The court also rejected Sloan’s reliance on United

 States v. Davis, 139 S. Ct. 2319 (2019), and other Supreme Court cases concluding that

 certain other statutes are void for vagueness. The district court explained that unlike the

 statutory provisions at issue in those cases, § 2423(a) clearly defines what it prohibits—

 the knowing transportation of a minor in interstate commerce with the intent to engage in




        1
            Section 2423(a) provides:

        A person who knowingly transports an individual who has not attained the
        age of 18 years in interstate or foreign commerce, or in any commonwealth,
        territory or possession of the United States, with intent that the individual
        engage in prostitution, or in any sexual activity for which any person can be
        charged with a criminal offense, shall be fined under this title and
        imprisoned not less than 10 years or for life.
 18 U.S.C. § 2423(a).

                                              3
Appellate Case: 21-5033     Document: 010110613884          Date Filed: 12/03/2021     Page: 4



 sexual activity for which any person could be charged with a criminal offense. The court

 further rejected Sloan’s vagueness challenge to sentencing enhancements applied in his

 case given the Supreme Court’s holding in Beckles v. United States, 137 S. Ct. 886, 890

 (2017), that “the advisory [United States Sentencing] Guidelines are not subject to

 vagueness challenges.”

        The district court next found meritless Sloan’s argument that counsel should have

 demanded that the district court read all the conditions of supervised release into the

 record at the sentencing hearing. The court concluded there is no requirement that the

 court read mandatory or standard conditions of supervised release into the record, and the

 record reflected that the court had orally advised Sloan at the sentencing hearing of any

 special or discretionary conditions.2

        The district court also denied relief on Sloan’s claim that counsel should have

 argued for a sentence reduction based on an excessive disparity between Sloan’s sentence

 and sentences received by other defendants in similar cases. This argument, the court

 explained, overlooked that Sloan had pleaded guilty and that the court had sentenced him

 to a within-Guidelines sentencing range that the parties had agreed to. Therefore, the

 court concluded trial counsel had acted reasonably in declining to request a downward

 variance based on excessive sentencing disparity.



        2
          In support of these conclusions, the district court relied on United States v.
 Diggles, 957 F.3d 551 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020). In
 Diggles, the Fifth Circuit held that the only conditions of supervised release a court must
 pronounce at sentencing are those that are discretionary under the supervised-release
 statute, 18 U.S.C. § 3583(d). 957 F.3d at 559.
                                              4
Appellate Case: 21-5033      Document: 010110613884          Date Filed: 12/03/2021     Page: 5



        Next, the district court considered Sloan’s claim that counsel was ineffective in

 failing to file a direct appeal despite being advised to do so. The court summarized the

 evidence regarding this claim as follows: Sloan contended that when counsel met with

 him to see if he wanted to file an appeal, Sloan was “nonresponsive and highly

 medicated.” R., Vol. VII at 322 (internal quotation marks omitted). But counsel averred

 Sloan was “polite and responsive,” and if Sloan had been “unresponsive,” counsel would

 have filed a notice of appeal as a precaution. Id. at 323 (internal quotation marks

 omitted). Counsel’s affidavit and declaration were “clear” that counsel believed Sloan

 “understood the advice that [counsel] offered concerning the advantages and

 disadvantages of filing an appeal,” and counsel “understood that [Sloan] made an

 informed decision not to proceed with an appeal.” Id. at 324. Nothing in the record

 indicated that Sloan had asked counsel to file an appeal within the time limit. Further,

 when the government moved to dismiss Sloan’s pro se appeal as untimely, counsel

 responded to the motion that he was unaware of any applicable exceptions to the time

 bar.

        Based on this evidence, the district court concluded counsel’s performance was

 not constitutionally deficient for failing to file a notice of appeal. See Roe v.

 Flores-Ortega, 528 U.S. 470, 477 (2000) (“[A] lawyer who disregards specific

 instructions from the defendant to file a notice of appeal acts in a manner that is

 professionally unreasonable.”). The court further determined counsel was not obligated

 to raise frivolous arguments in support of Sloan’s untimely pro se notice of appeal.



                                               5
Appellate Case: 21-5033     Document: 010110613884          Date Filed: 12/03/2021      Page: 6



        Finally, the district court denied relief on Sloan’s claims regarding his guilty plea.

 The court concluded that although there could be a factual dispute concerning whether

 Sloan told counsel he wanted to withdraw his guilty plea, Sloan could not show prejudice

 by the alleged failure to file a motion to withdraw the plea because he had not shown any

 probability the court would have granted such a motion. The court explained that despite

 “vague assertions [in his § 2255 filings] that could be construed as a claim of factual

 innocence,” Sloan had “admitted the essential elements of the offense at the change of

 plea hearing and nothing in his filings can be construed as an attempt to withdraw his

 factual admissions.” R., Vol. VII at 328. The change-of-plea hearing was “lengthy . . . ,

 and the Court had no concerns as to the knowing and voluntary nature of his guilty plea.”

 Id. Sloan also had delayed seeking to withdraw his plea until just before sentencing, so

 granting a motion to withdraw the plea would have inconvenienced the parties and the

 court. The court also considered Sloan’s claim that counsel failed to consult with him

 about an earlier plea offer where he would serve only 24 months in prison. Counsel had

 informed Sloan that no such offer had been made and reminded him that he had rejected a

 previous offer for the mandatory minimum sentence under § 2423(a)—120 months.

 Because counsel had conveyed the original plea offer and Sloan had rejected it, the court

 found Sloan’s failure-to-consult claim meritless.

        Based on its analysis, the district court denied Sloan’s § 2255 motion. The court

 also denied a COA.




                                               6
Appellate Case: 21-5033      Document: 010110613884         Date Filed: 12/03/2021       Page: 7



                                        II. Discussion

        Before he may appeal, Sloan must obtain a COA. 28 U.S.C. § 2253(c)(1)(B). To

 obtain a COA on claims the district court denied on the merits, a petitioner must make “a

 substantial showing of the denial of a constitutional right,” § 2253(c)(2), such that

 “reasonable jurists would find the district court’s assessment of the constitutional claims

 debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation

 marks omitted). We construe Sloan’s pro se filings liberally but do not act as his

 advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

        In his COA application, Sloan does not challenge the district court’s conclusion

 that the collateral-review waiver was enforceable or that his substantive claims fell within

 the scope of that waiver. However, he maintains his counsel was constitutionally

 ineffective under the two-part Strickland test and that reasonable jurists could disagree

 with the district court’s denial of his claims. He also asserts the district court improperly

 decided disputed factual issues. We disagree and conclude the district court properly

 resolved Sloan’s motion.

        To the extent Sloan argues the merits of substantive claims he raised in the district

 court or contends the district court overlooked such claims, they are subject to the plea

 waiver, the enforceability of which he has not challenged. His complaint that the district

 court overlooked some of his ineffective-assistance claims lacks sufficient development

 to merit appellate review. See Christian Heritage Acad. v. Okla. Secondary Sch.

 Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007) (“Where an appellant lists an

 issue, but does not support the issue with argument, the issue is waived on appeal.”).

                                               7
Appellate Case: 21-5033      Document: 010110613884         Date Filed: 12/03/2021      Page: 8



 And his suggestions that the district judge had a conflict of interest are unsubstantiated

 conclusions.

        Sloan also makes conclusory assertions that are either of uncertain relevance to the

 denial of his § 2255 motion or plainly frivolous.

        Regardless of Sloan’s limited argument, and having independently reviewed the

 record, Sloan’s appellate submissions,3 and the applicable law, we are confident that

 reasonable jurists could not debate the correctness of the district court’s disposition of

 Sloan’s § 2255 motion. Accordingly, we deny a COA and dismiss this matter.


                                                Entered for the Court


                                                Timothy M. Tymkovich
                                                Chief Judge




        3
         In addition to his combined COA application and opening brief, Sloan has
 submitted additional documents to this court.
                                               8